Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	 Independent claim 1 requires “wherein the third node is a terminal device or the third node is a relay node directly connected with a terminal device, wherein receiving, by the first node, data sent by the anchor node, comprises: receiving, by the first node, the target data sent by the anchor node through data connection of the relay node directly connected with the terminal device, wherein the relay node directly connected with the terminal device is configured to perform General Packet Radio Service Tunnel Protocol (GTP) layer processing on the target data and forward the target data to the terminal device through a data bearer of the terminal device.”
 	 Independent claim 19 requires “wherein the third node is a terminal device or the third node is a relay node directly connected with a terminal device, wherein the input interface is specifically configured to: receive the target data sent by the anchor node through data connection of the relay node directly connected with the terminal device, wherein the relay node directly connected with the terminal device is configured to perform General Packet Radio Service Tunnel Protocol (GTP) layer processing on the target data and forward the target data to the terminal device through a data bearer of the terminal device.”
 	The prior art of record, in particular, Hessler et al (US 2018/0184259) (hereinafter Hessler) does not disclose, with respect to claim 1, “wherein the third node is a terminal device or the third node is a relay node directly connected with a terminal device, wherein receiving, by the first node, data sent by the anchor node, comprises: receiving, by the first node, the target data sent by the anchor node through data connection of the relay node directly connected with the terminal device, wherein the relay node directly connected with the terminal device is configured to perform General Packet Radio Service Tunnel Protocol (GTP) layer processing on the target data and forward the target data to the terminal device through a data bearer of the terminal device.” as claimed.  Rather, Hessler discloses “The indicator A1 comprises the identity ID3 of the second wireless node 322. The identity ID3 of the second wireless node 322 enables the relaying wireless node 312 to transmit 1003 an assignment As1, constructed based on the indicator A1 or parts thereof, to the second wireless node 322 with a dedicated transmission. Further, the identity ID3 of the second wireless node 322 enables the relaying wireless node 312 to relay the second payload data B1 in a dedicated transmission 1004 to the second wireless node 322.” (see Hessler, p. [0122]).  Moreover, Xu et al (US 2019/0387446) discloses “data is forwarded above the RLC layer and below the PDCP layer of the relay UE.” (see Xu, p. [0005]). The same reasoning applies to claim 19.  Accordingly, claims 1, 3-6, 8-20 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477